IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEPHEN P. MANGO,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1838

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 16, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Stephen P. Mango, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the June 18, 2015 judgment and

sentence in Leon County Circuit Court case number 2014-CF-3517. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal. If petitioner qualifies for appointed

counsel, the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.